RENDERED: MAY 28, 2021; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2020-CA-0739-MR

ANN RAMSER; MARTINA
KUNNECKE; AND NEIGHBORHOOD
PLANNING AND PRESERVATION,
INC.                                               APPELLANTS


           APPEAL FROM JEFFERSON CIRCUIT COURT
v.          HONORABLE ANN BAILEY SMITH, JUDGE
                   ACTION NO. 19-CI-008078


CATHOLIC CHARITIES OF
LOUISVILLE, INC.;
LOUISVILLE/JEFFERSON COUNTY
GOVERNMENT (WHICH INCLUDES
ITS LEGISLATIVE COUNCIL);
LOUISVILLE/JEFFERSON COUNTY
METRO HISTORIC LANDMARKS
AND PRESERVATION DISTRICTS
COMMISSION; AND ROMAN
CATHOLIC BISHOP OF LOUISVILLE                       APPELLEES


                          OPINION
                         AFFIRMING

                         ** ** ** ** **

BEFORE: ACREE, DIXON, AND MCNEILL, JUDGES.
ACREE, JUDGE: Ann Ramser, Martina Kunnecke, and Neighborhood Planning

and Preservation, Inc. (Appellants), appeal the Jefferson Circuit Court’s April 20,

2020 opinion and order dismissing their petition for declaratory judgment and

appeal from the final decision of the Louisville Metro Legislative Council (Metro

Council). Appellants contend the circuit court erred by dismissing their appeal for

failure to name the Metro Council as required under LMCO1 § 32.263 and denying

their petition for declaratory judgment. Finding no error, we affirm.

                                      BACKGROUND

                This case concerns the plans to demolish the Holy Name Convent,

gym, and school in furtherance of a design proposal to create a parking lot and

headquarters for Catholic Charities of Louisville, Inc. (Catholic Charities).

Catholic Charities currently operates from an old convent building at that location.

The Holy Name Convent dates from 1890 and Appellees contend it has significant

historical, aesthetic, architectural, religious, and cultural significance to the

community. Because the building is more than fifty years old, the application for

demolition triggered a waiting period and sent notice to neighbors and historic

preservation groups. Upon receiving such notice, Appellants circulated a petition

and obtained enough signatures to oppose the redevelopment; however, it did not

contain signatures from residents in the same zip code as the Holy Name Convent.


1
    Louisville Metro Code of Ordinances.

                                           -2-
Regardless, this matter moved to the Louisville/Jefferson County Metro Historic

Landmarks and Preservation Districts Commission (Commission) for a hearing.

             At the Commission hearing, multiple Holy Name Convent

parishioners testified and asked the Commission to allow the plans to proceed.

Nevertheless, the Commission voted to designate four of the Holy Name Convent

buildings as landmarks, thwarting the redevelopment plans. Unsatisfied with the

result, the Appellees appealed the matter to the Metro Council. There, the

Planning and Zoning Committee of Metro Council unanimously overturned the

Commission’s designation of the Holy Name Convent as a landmark.

             After the Metro Council’s decision, the Appellants filed a verified

complaint, petition for judicial review, declaratory judgment, injunctive relief, and

notice of appeal in the circuit court. Appellants filed the appeal under LMCO §

32.263, stating the Appellees actions were illegal, improper, arbitrary, capricious,

void, and violated the Kentucky Constitution.

             The circuit court did not review the decision on its merits. Instead, it

found Appellants failed to strictly comply with LMCO § 32.263 by failing to name

Metro Council in its complaint. The circuit court ruled that, because of this

deficiency, it lacked jurisdiction to hear the administrative appeal and dismissed

the case with prejudice. It also dismissed Appellants’ claim for a declaration of




                                         -3-
rights because it “involves rights that are encompassed in the appeal and the action,

when judged on its terms, is no more than an appeal of the Council’s decision.”

             Appeal to this Court followed.

                            STANDARD OF REVIEW

             Because the issues presented require statutory interpretation, our

review is subject to the de novo standard. Commonwealth v. Garnett, 8 S.W.3d

573, 575 (Ky. App. 1999).

                                    ANALYSIS

             The Appellants argue the circuit court erred by dismissing their appeal

for failing to name the Metro Council in its compliant as required by LMCO §

32.263. According to Appellants, the dismissal was error because no statute

governs the appeal of a landmark designation—only an ordinance. Although there

is no statute on point, we disagree with Appellants and hold the ordinance controls.

             Appeal to the courts from actions of administrative agencies is not a

matter of right. “When grace to appeal is granted by statute, a strict compliance

with its terms is required.” Board of Adjustments of City of Richmond v. Flood,

581 S.W.2d 1, 2 (Ky. 1978); see also Taylor v. Duke, 896 S.W.2d 618 (Ky. App.

1995); Kentucky Unemployment Ins. Comm’n v. Providian Agency Group, Inc.,

981 S.W.2d 138 (Ky. App. 1998). Appellants ask that this Court undermine the




                                         -4-
city ordinance because our case law only references the “statute” and not

“ordinances.” We are not persuaded.

                The differences between a statute and an ordinance are minor.

According to Black’s Law Dictionary, a statute is “[a] law enacted by a legislative

body; specif[ically], legislation enacted by any lawmaking body, such as a

legislature, administrative board, or municipal court.” 2 (Emphases added.)

Furthermore, an ordinance, is defined as “[a]n authoritative law or decree;

specif[ically], a municipal regulation, esp[ecially] one that forbids or restricts an

activity. Municipal governments can pass ordinances on matters that the state

government allows to be regulated at the local level. A municipal ordinance

carries the state’s authority and has the same effect within the municipality’s limits

as a state statute.” 3 (Emphasis added.) Logically, and as a matter of law, these

definitions lead us to certain understandings: when a statute and an ordinance

conflict, a statute controls; otherwise, if a statute does not speak, an ordinance will

control, if constitutional. Here, the parties concede there is no relevant statute.

Therefore, LMCO § 32.263 must control.

                LMCO § 32.263(C) provides in relevant part,




2
    Statute, BLACK’S LAW DICTIONARY (11th ed. 2019).
3
    Ordinance, BLACK’S LAW DICTIONARY (11th ed. 2019).



                                             -5-
             An appeal from the Council shall be taken by any person
             or entity claiming to be injured or aggrieved by the final
             action of the Council to the Jefferson Circuit Court within
             30 days of the Council’s final action, . . . and any appeal
             shall be taken within 30 days of that 120th day. The
             property owner, applicant, Commission and the Council
             shall be named as parties to the appeal.

Id. (emphasis added). Our courts have a long history of affirming circuit courts

that dismiss cases seeking relief from administrative agency action for failing to

strictly comply with the authorizing law. Flood, 581 S.W.2d at 2; Taylor, 896

S.W.2d at 618; Kentucky Unemployment Ins. Comm’n, 981 S.W.2d at 138; Alcorp,

Inc. v. Barton, No. 2002-CA-1806-MR, 2003 WL 22064248, at *1 (Ky. App. Sept.

5, 2003); Richerson v. Cahoe, No. 2019-CA-0176-MR, 2020 WL 4500429, at *8

(Ky. App. Jul. 10, 2020). The authority Appellants cite does not persuade us that

we should depart from that jurisprudence. They give us no reason why we should

not affirm the circuit court’s decision to dismiss the appeal for failure to name a

party in compliance with the ordinance.

             Appellants also argue their petition for declaratory judgment should

stand alone, separate and apart from the appeal, under Greater Cincinnati Marine

Service, Inc. v. City of Ludlow, 602 S.W.2d 427 (Ky. 1980). We disagree.

             Greater Cincinnati Marine Service makes clear under such

circumstances as these that our courts will not exalt form over substance. If a

complaint is simply an appeal from a decision of an administrative body, the


                                          -6-
failure to join a necessary party is fatal. Id. at 428. However, if the complaint

stands on its own, based on averments entirely independent of an administrative

body’s act, it may proceed. Id. at 428-29. Here, the Appellant’s complaint cannot

stand alone; they are aggrieved by an act of the Metro Council. That grievance is

the subject of the declaration of rights action and it is intertwined with the

underlying designation of a landmark and which version of the ordinance the

Council should have considered. Therefore, the circuit court was correct in

dismissing the petition for declaratory judgment because it was based on the same

operative facts as the administrative appeal.

                                   CONCLUSION

             For the foregoing reasons, we affirm the Jefferson Circuit Court’s

April 20, 2020 opinion and order.



             ALL CONCUR.




                                          -7-
BRIEFS FOR APPELLANTS:    BRIEF FOR APPELLEES
                          CATHOLIC CHARITIES OF
T. Scott Abell            LOUISVILLE, INC. AND ROMAN
Louisville, Kentucky      CATHOLIC BISHOP OF
                          LOUISVILLE:

                          Donald J. Kelly
                          Jordan M. White
                          Louisville, Kentucky


                          BRIEF FOR APPELLEES
                          LOUISVILLE/JEFFERSON
                          COUNTY METRO HISTORIC
                          LANDMARKS AND
                          PRESERVATION DISTRICTS
                          COMMISSION AND
                          LOUISVIILLE/JEFFERSON
                          COUNTY METRO GOVERNMENT:

                          Laura M. Ferguson
                          Louisville, Kentucky




                         -8-